Exhibit 10.27

TELENAV, INC.

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is entered into and effective as of
August 29, 2012 (the “Effective Date”), by and between TeleNav, Inc. (the
“Company”) and Marc Aronson (hereinafter referred to as Consultant). The Company
intends to engage Consultant to perform work under the terms of this Agreement.

 

  1. Services

1.1 As of the Effective Date, Consultant will serve as a consultant to the
Company. Consultant shall assist the Company with the transition of YC Chao into
role as Acting head of Global Engineering and such other efforts as the parties
may mutually agree (the “Services”). Consultant shall report to YC Chao or such
other person as the Company may elect.

1.2 Consultant will make himself available for up to Ten (10) hours per month
(the “Business Hours”) during the term of this Agreement. Upon mutual agreement
between the parties, Consultant may be available for additional hours or at
different times. Consultant shall be available by the Company over the telephone
during Business Hours, through written correspondence, or with prior notice and
mutual agreement, attend meetings in person at the Company’s offices in Santa
Clara County.

1.3 Consultant is responsible for providing his own workspace, personal computer
and communications services.

 

  2. Intellectual Property and Work Product

2.1 “Intellectual Property Rights” means and includes all rights associated with
patents, trademarks, business processes, domain names, works of authorship,
designs, utility models, copyrights, whether registered or unregistered,
including moral rights and any similar rights in any country, whether negotiable
or not and also includes any applications for any of the foregoing and the right
to apply for them in any part of the world; and all ideas, concepts, processes,
inventions, creations, discoveries, programs, codes, software, algorithms,
databases, trade secrets, know-how, improvements upon, additions or any research
efforts relating to any of the above, whether registrable or not and any
correspondence or documents relating to any of the above.

2.2 “Work Product” means any product that is developed by Consultant during the
period and in course of providing Services to Company.

2.3 To the extent that Consultant makes, discovers or creates any Work Product
in the course of its duties under this Agreement, it agrees that in this
respect, Consultant has a special obligation to further the interests of Company
and not create any third party interest in such Intellectual Property without
the consent of Company.

2.4 Except as modified by Section 6 hereof, Consultant hereby undertakes that:
(a) all Work Product and/or Intellectual Property Rights therein or related
thereto conceived (whether or not actually conceived during regular business
hours), discovered or made by Consultant during the course of performing its
obligations under this Agreement, and other ideas, techniques or principles
relating to Company shall be disclosed in writing promptly to Company and shall
be and remain the sole and exclusive property of Company; and that
(b) Consultant holds the Work Product merely in trust for and on behalf of
Company.



--------------------------------------------------------------------------------

2.5 Consultant acknowledges that all works of authorship which are made by it
alone or jointly with others pursuant to this Agreement during the period for
which Consultant is providing services to Company related to the Company or
Company products and services and which are protectable by copyright are works
for hire.

2.6 Any Work Product or any invention made by Consultant either singly or
jointly, whether or not patentable or registrable under any statute in force for
the time being prior to or during the term of this Agreement and one year
thereafter including relating to or connected with any products of Company or
any predecessor or earlier version of such products shall belong to Company.

2.7 Consultant hereby irrevocably, absolutely and forever, assigns to Company
all Work Product, including any and all Intellectual Property Rights therein or
related thereto, that Consultant may have or acquire, throughout the world and
for the full term of the right title and interest in each and every item of such
Work Product, including renewal or extension of any such term.

2.8 Any assignment of copyright under Section 2.7 includes moral rights and to
the extent moral rights cannot be assigned under applicable law, Consultant
hereby waives such moral rights whether owned jointly or singly prior to or
during the term of this Agreement and for one year thereafter in favor of
Company and consents to any action of Company that would violate such moral
rights in the absence of such consent. Consultant will confirm any such waivers
and consents from time to time as and when requested by Company.

2.9 Consultant shall perform, during and after the term of this Agreement, all
acts deemed necessary or desirable by Company to permit and assist it, at
Company’s expense, in evidencing, perfecting, obtaining, maintaining, defending
and enforcing its rights in the Work Product and/or assignment by Consultant
with respect to the Work Product in any and all countries. Such acts may
include, but are not limited to, execution of documents and assistance or
cooperation in legal proceedings.

2.10 Consultant agrees to abide by the sole discretionary decision of Company
regarding the obtaining, gaining recognition of or enforcing rights in such Work
Product (whether as patent, copyright, trade secret, trademark or otherwise).

2.11 Consultant irrevocably appoints Company to be its attorney, and on its
behalf to sign, execute or make any such instrument, and generally to use its
name for the purpose of giving to Company (or its nominee) the full benefit of
the provisions of Section 2.

 

  3. Compensation

3.1 Cash Compensation. The Company shall pay Consultant a monthly payment of
$5,000. In the event Consultant works more than the agreed monthly commitment,
Company shall pay Consultant the additional sums at the an hourly rate of
$250.00 per hour for Consultant’s services, promptly after Consultant has
submitted an invoice for Consultant’s additional hours worked not more than 30
days after the last day of the month in which the additional hours were worked.
All compensation paid to Consultant shall be subject to all required withholding
and any payroll deductions elected by Consultant. Payments will be due on the
30th of each month following the first month of service (for example for the
service month ending July 15, payment would be due July 30.

 

Confidential    Page 2   



--------------------------------------------------------------------------------

3.2 Other Compensation. Compensation other than cash shall be at the discretion
of the CEO and subject to the approval by the Company’s Board of Directors.

3.3 Benefits. The Company and Consultant agree that Consultant will receive no
Company-sponsored benefits from the Company. If Consultant is reclassified by a
state or federal agency or court as Company’s employee, Consultant will become a
reclassified employee and will receive no benefits from the Company, except
those mandated by state or federal law, even if by the terms of the Company’s
benefit plans or programs of the Company in effect at the time of such
reclassification, Consultant would otherwise be eligible for such benefits.

3.4 Expenses. During the Term of this Agreement, the Company will reimburse
Consultant for reasonable travel expenses incurred by Consultant in the
furtherance of or in connection with the performance of Consultant’s duties
hereunder, in accordance with the Company’s expense reimbursement policy as in
effect from time to time.

3.5 Termination of Unvested Options. Consultant agrees that in consideration for
the payments to be made pursuant to section 3.1 of this Agreement, September 30,
2012 all then current options granted to Consultant and outstanding as of such
date shall cease to vest and the options shall then expire as if Consultant were
no longer providing services to the Company and Consultant shall have no further
rights as to such options, beyond the relevant period to exercise such options
as provided pursuant to the relevant option agreement. Consultant and Company
agree that all outstanding RSU’s granted to Consultant shall continue to vest
until September 30, 2012 at which time they will terminate and Consultant shall
have no further rights to such options. Company and Consultant agree that there
has been no break in Consultant’s continuous status as a service provider
between his employment and the commencement of his consulting.

 

  4. Termination

4.1 Termination. Either party may terminate this Agreement upon giving the other
party seven (7) days’ prior written notice of such termination pursuant to
Section 10 of this Agreement, but not prior to September 30, 2012. Upon
termination, any partial month of service will be considered a full month for
compensation purposes. The Company may terminate this Agreement immediately and
without prior notice if Consultant refuses to or is unable to perform the
Services or is in breach of any material provision of this Agreement.

4.2 Survival. Upon such termination, all rights and duties of the Company and
Consultant toward each other shall cease except:

(1) The Company will pay, within 30 days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date and related expenses, if any,
submitted in accordance with the Company’s policies and in accordance with the
provisions of Section 3 of this Agreement; and

(2) Section 2 (Intellectual Property and Work Product), Section 6 (Certain Other
Contracts), Section 7 (Confidentiality), Section 7 (Independent Contractor;
Withholding), Section 15 (Indemnification) and Section 17 (Dispute Resolution)
will survive termination of this Agreement.

 

Confidential    Page 3   



--------------------------------------------------------------------------------

  5. Term

The term of this Agreement will begin on the Effective Date of this Agreement
and will end upon notice of termination by either party as provided above (the
“Term”).

 

  6. Certain Other Contracts

6.1 Consultant may from time to time seek other full time employment with or
membership on a board of directors of a third party (the “Employer”). The
Company acknowledges that Consultant is currently employed by Zuora and the
Company recognizes that Consultant’s primary responsibility will be to the
Employer. In connection with such employment, Consultant will enter into certain
agreements with the Employer relating to ownership of intellectual property
rights, conflicts of interest and other matters, and is subject to certain
policy statements of the Employer (collectively, the “Employer’s Agreement”). If
any provision of this Agreement is in conflict with the Employer’s Agreement,
then the Employer’s Agreement will govern to the extent of such conflict, and
the conflicting provisions of this Agreement will not apply.

6.2 Consultant will not disclose to the Company any information that Consultant
is obligated to keep secret pursuant to an existing confidentiality agreement
with a third party, including but not limited to the Employer, and nothing in
this Agreement will impose any obligation on Consultant to the contrary.

6.3 The consulting work performed hereunder will not be conducted on time that
is required to be devoted to the Employer or any other third party. Consultant
shall not use the funding, resources and facilities of the Employer or any other
third party to perform consulting work hereunder and shall not perform the
consulting work hereunder in any manner that would give the Employer or any
third party rights to the product of such work. Nothing done in Consultant’s
work for the Employer shall be considered part of services performed hereunder
and nothing herein shall restrict Consultant’s work.

6.4 Consultant has disclosed and, during the Term, will disclose to the active
management of the Company (including at least one of the following: the CEO and
the Chief Financial Officer) any conflicts between this Agreement and any other
agreements binding Consultant.

 

  7. Confidentiality

7.1 “Confidential Information” means any non-public information that relates to
the actual or anticipated business or research and development of the Company,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans or other information regarding Company’s products or
services and markets therefor, customer lists and customers (including, but not
limited to, customers of the Company on whom Consultant called or with whom
Consultant became acquainted during the term of this Agreement), software,
developments, inventions, processes, formulas, technology, designs, drawing,
engineering, hardware configuration information, marketing, finances or other
business information. Confidential Information does not include information that
(i) is known to Consultant at the time of disclosure to Consultant by the
Company as evidenced by written records of Consultant other than information he
received in the course of his employment with the Company, (ii) has become
publicly known and made generally available through no wrongful act of
Consultant or (iii) has been rightfully received by Consultant from a third
party who is authorized to make such disclosure.

 

Confidential    Page 4   



--------------------------------------------------------------------------------

7.2 Consultant will not, during or subsequent to the term of this Agreement,
(i) use the Confidential Information for any purpose whatsoever other than the
performance of the Services on behalf of the Company or (ii) disclose the
Confidential Information to any third party. Consultant agrees that all
Confidential Information will remain the sole property of the Company.
Consultant also agrees to take all reasonable precautions to prevent any
unauthorized disclosure of such Confidential Information. Without the Company’s
prior written approval, Consultant will not directly or indirectly disclose to
anyone the existence of this Agreement or the fact that Consultant has this
arrangement with the Company.

7.3 Consultant acknowledges that the Company’s business is extremely
competitive, dependent in part upon the maintenance of secrecy, and that any
disclosure of the Confidential Information would result in serious harm to the
Company.

7.4 Consultant agrees that the Confidential Information will be used by
Consultant only in connection with consulting activities hereunder, and will not
be used in any way that is detrimental to the Company.

7.5 Consultant agrees not to disclose, directly or indirectly, the Confidential
Information to any third person or entity, other than representatives or agents
of the Company. Consultant will treat all such information as confidential and
proprietary property of the Company.

7.6 Consultant may disclose any Confidential Information that is required to be
disclosed by law, government regulation or court order. If disclosure is
required, Consultant will give the Company advance notice so that the Company
may seek a protective order or take other action reasonable in light of the
circumstances.

7.7 Consultant recognizes and agrees that nothing contained in this Agreement
shall be construed as granting any rights, by license or otherwise, to any
Confidential Information disclosed pursuant to this Agreement.

7.8 Upon termination of this Agreement, Consultant will promptly return to the
Company all materials containing Confidential Information as well as data,
records, reports and other property, furnished by the Company to Consultant or
produced by Consultant in connection with services rendered hereunder, together
with all copies of any of the foregoing. Notwithstanding such return, Consultant
shall continue to be bound by the terms of the confidentiality provisions
contained in this Section 7 for a period of five years after the termination of
this Agreement.

 

  8. Use of Name

It is understood that the name of Consultant and Consultant’s affiliation with
the Employer will appear in disclosure documents required by securities laws,
and in other regulatory and administrative filings in the ordinary course of the
Company’s business. The above described uses will be deemed to be non-commercial
uses. The name of the Employer will not be used for any commercial purpose
without Consultant’s consent.

 

  9. No Conflict; Valid and Binding

Consultant represents that neither the execution of this Agreement nor the
performance of Consultant’s obligations under this Agreement (as modified to the
extent required by Section 6) will result in a violation or breach of any other
agreement by which Consultant is bound. The Company represents that this
Agreement has been duly authorized and executed and is a valid and legally
binding obligation of the Company, subject to no conflicting agreements.

 

Confidential    Page 5   



--------------------------------------------------------------------------------

  10. Notices

Any notice provided under this Agreement shall be in writing and shall be deemed
to have been effectively given (i) upon receipt when delivered personally,
(ii) one day after sending when sent by private express mail service, or
(iii) five days after sending when sent by regular mail to the following
address:

In the case of the Company:

TeleNav, Inc.

950 DeGuigne Drive

Sunnyvale, California 94085-3900

Attn: General Counsel

In the case of Consultant:

Marc Aronson

[*****]

[*****]

or to other such address as may have been designated by the Company or
Consultant by notice to the other given as provided herein.

 

  11. Independent Contractor; Withholding

Consultant will at all times be an independent contractor, and as such will not
have authority to bind the Company. Consultant will not act as an agent nor
shall he be deemed to be an employee of the Company for the purposes of any
employee benefit program, unemployment benefits or otherwise. Consultant
recognizes that no amount will be withheld from his compensation for payment of
any federal, state, or local taxes and that Consultant has sole responsibility
to pay such taxes, if any, and file such returns as shall be required by
applicable laws and regulations. Consultant shall not enter into any agreements
or incur any obligations on behalf of the Company.

 

  12. Assignment

Due to the personal nature of the services to be rendered by Consultant,
Consultant may not assign this Agreement. The Company may assign all rights and
liabilities under this Agreement to a subsidiary or an affiliate or to a
successor to all or a substantial part of its business and assets without the
consent of Consultant. Subject to the foregoing, this Agreement will inure to
the benefit of and be binding upon each of the heirs, assigns and successors of
the respective parties.

 

  13. Severability

If any provision of this Agreement shall be declared invalid, illegal or
unenforceable, such provision shall be severed and the remaining provisions
shall continue in full force and effect.

 

Confidential    Page 6   



--------------------------------------------------------------------------------

  14. Remedies

Consultant acknowledges that the Company would have no adequate remedy at law to
enforce Sections 2, 6 and 7 hereof. In the event of a violation by Consultant of
such Sections, the Company shall have the right to obtain injunctive or other
similar relief, as well as any other relevant damages, without the requirement
of posting bond or other similar measures.

 

  15. Indemnification

Consultant agrees to indemnify and hold harmless the Company and its directors,
officers and employees from and against all taxes, losses, damages, liabilities,
costs and expenses, including attorneys’ fees and other legal expenses, arising
directly or indirectly from or in connection with (i) any reckless or
intentionally wrongful act of Consultant, (ii) a determination by a court or
agency that the Consultant is not an independent contractor, (iii) any breach by
the Consultant of any of the covenants contained in this Agreement, (iv) any
failure of Consultant to perform the Services in accordance with all applicable
laws, rules and regulations, or (v) any violation or claimed violation of a
third party’s rights resulting in whole or in part from the Company’s use of the
Work Product of Consultant under this Agreement.

During the term of the Agreement, Consultant shall have the continuing benefit
of the Indemnification Agreement entered into by and between the Company and
Consultant as of October 17, 2011. Company shall also include Consultant as a
covered individual under the terms of its ongoing Directors and Officers
insurances coverage during the term of this Agreement.

 

  16. Governing Law; Entire Agreement; Amendment;

This Agreement shall be governed by the laws of the State of California
applicable to agreements made and to be performed within such State, represents
the entire understanding of the parties, supersedes all prior agreements between
the parties and may only be amended in writing.

 

  17. Dispute Resolution

In any dispute arising hereunder, the prevailing party will pay the other
party’s litigation costs, including reasonable attorneys’ fees. Any case or
controversy between the parties arising out of this agreement will be determined
exclusively in binding arbitration under the rules of the American Arbitration
Association in Santa Clara County, California. Disputes not satisfactorily
resolved in binding arbitration shall be litigated exclusively in the state or
federal courts within the Northern District of California; each party submits to
the personal jurisdiction of such courts and waives any claim that any of such
courts constitutes an improper or inconvenient venue.

[Remainder of Page Left Blank Intentionally]

 

Confidential    Page 7   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be executed
as of the date written above.

 

TeleNav, Inc.:     Consultant: By:  

/s/ HP Jin

   

/s/ Marc Aronson

Name:   HP Jin     Name:   Marc Aronson Title:   Chief Executive Officer    
Title:   Consultant Address:   950 DeGuine Avenue     Address:     Sunnyvale, CA
94085-3900       Date:       Date:   8-21-12

 

Confidential    Page 8   